IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. WR-81,243-01




EX PARTE NICHOLAS ALDEN MORRISEY, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 10CR3249 
IN THE 405TH JUDICIAL DISTRICT COURT 
FROM GALVESTON COUNTY



O R D E R

            Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of solicitation of
a minor and was sentenced to two years’ imprisonment. 
            Applicant contends that his conviction in this case is based on a facially unconstitutional
statute.
            This Court has held the pertinent statute in this case to be facially unconstitutional.  Ex parte
Lo, ___ S.W.3d ___ (Tex. Crim. App. No. 1560-12, delivered October 30, 2013). On April 2, 2014,
the trial court signed agreed findings of fact and conclusions of law recommending relief be granted.
            However, this sentence has fully discharged and Applicant does not allege any collateral
consequences from the conviction.  Applicant does not properly invoke this Court’s 11.07
jurisdiction in this cause.  This application is therefore dismissed without prejudice.


Filed: May 14, 2014
Do not publish